Citation Nr: 0611512	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to a higher initial rating for service-
connected hypertension.

5.  Entitlement to a higher initial rating for a service-
connected left knee disability.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to 
August 2003.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Winston-
Salem, North Carolina that, in pertinent part, granted 
service connection and a 0 percent rating for hypertension, 
granted service connection and a 0 percent rating for a left 
knee disability, and denied service connection for a right 
knee disability, a left shoulder disability, a right shoulder 
disability, and tinea pedis. 

During the course of this appeal, in a March 2004 rating 
decision, the RO granted service connection for a low back 
disability.  The veteran has not appealed this determination, 
and thus this issue is not in appellate status and will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002).

The veteran is advised that he may receive free VA medical 
treatment for his service-connected disabilities.  
38 U.S.C.A. § 1710 (West 2002 & Supp. 2005).

The issue of entitlement to a higher initial rating for 
service-connected hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a medically diagnosed 
right knee disability.

2.  The veteran does not currently have a medically diagnosed 
left or right shoulder disability.

3.  The veteran does not currently have medically diagnosed 
chronic tinea pedis. 

4.  The veteran's status post left knee anterior cruciate 
ligament (ACL) tear is manifested by complaints of pain, with 
no limitation of motion and no recurrent subluxation or 
lateral instability, and does not produce impairment 
equivalent to malunion of the tibia and fibula with slight 
knee impairment.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  Claimed chronic tinea pedis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  The criteria for a rating in excess of 0 percent for 
service-connected status post left knee ACL tear have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a December 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection 
and an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claims.    

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a March 2004 Statement 
of the Case (SOC).  These documents provided him with notice 
of the law and governing regulations, including the rating 
criteria for establishing a higher evaluation for the claimed 
disability, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, he 
also was specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Therefore, the Board finds that 
the veteran was notified and aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, a VA examination report, 
and the veteran's contentions.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Pelegrini, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).



Right Knee Disability

The veteran claims service connection for a right knee 
disability which he asserts was incurred during military 
service.  

A review of the service medical records reflects that in 
October 1992, the veteran complained of bilateral knee pain 
for the past six months.  The diagnosis was retropatellar 
pain syndrome (RPPS).  An October 1992 X-ray study of the 
veteran's knees was normal.  He was referred for physical 
therapy.  In June 1998, the veteran complained of bilateral 
knee pain.  The pertinent diagnosis was after exercise knee 
pain.  Treatment records dated in May and June 2003 reflect 
that the veteran reportedly injured his "left right leg" 
while running, after stepping in a hole.  The examiner noted 
that a physical examination revealed normal findings.  The 
provisional diagnosis was patellofemoral pain syndrome 
bilaterally.

In a June 2003 report of medical history, the veteran 
reported a history of right knee pain especially while 
running.  On separation medical examination in June 2003, no 
abnormalities were noted with respect to the right knee.  The 
service medical records are negative for a diagnosis of a 
chronic right knee disability.

At a general medical examination performed for VA by QTC in 
June 2003, the veteran reported that his right knee had been 
bothering him for the last nine months, since he stepped in a 
hole.  He complained of stiffness and pain.  On examination 
of the right knee, there were no abnormalities on inspection 
or palpation, and range of motion was normal.  An X-ray study 
of the right knee was normal.  The examiner indicated that 
there was no right knee pathology with which to render a 
diagnosis.

There are no subsequent medical records reflecting complaints 
or treatment of a right knee disability.  The Board finds 
that although the veteran was treated for complaints of right 
knee pain during service, this condition was acute and 
transitory, not chronic, as a right knee disability was not 
found on separation examination in June 2003, and as a right 
knee disability was not found on VA examination in June 2003.  
There is no post-service medical evidence of a current right 
knee disability which is linked to military service, as 
required for service connection.  Hickson, supra.  In the 
absence of medical evidence of a diagnosed right knee 
disability, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).

Although the veteran has asserted that he incurred a chronic 
right knee disability during his period of active service, as 
a layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Shoulder Disability

The veteran claims service connection for a bilateral 
shoulder disability which he asserts was incurred during 
military service.  

A review of the service medical records reflects that in July 
1998, the veteran was treated for complaints of left shoulder 
pain for one day, after he fell while getting out of the 
shower.  He was diagnosed with a left trapezius strain.  Two 
weeks later, he reinjured the shoulder while lifting a 
typewriter.  The diagnosis was a trapezius strain, re-
aggravated with lifting.  In February 1999, the veteran 
complained of left shoulder pain.  The diagnostic impression 
was shoulder pain, and the examiner opined that he had a 
probable mild rotator cuff injury.

In August 2002, the veteran complained of bilateral shoulder 
pain.  The examiner indicated that a shoulder examination was 
normal.  In a June 2003 report of medical history, the 
veteran reported a history of painful shoulders.  The 
reviewing examiner indicated that that the veteran had been 
diagnosed with muscle strain, and was treated with 
conservative therapy.  He still had intermittent pain but was 
not limited.  The examiner found no current disability.  On 
separation medical examination in June 2003, the veteran's 
upper extremities were listed as normal.  The service medical 
records are negative for a diagnosis of a chronic left or 
right shoulder disability.

At a general medical examination performed for VA by QTC in 
June 2003, the veteran reported that he strained his right 
shoulder in 1992, and he currently had pain in the right 
shoulder when running or when lifting objects weighing more 
than ten pounds.  He reported that he injured his left 
shoulder when he fell in a shower.  He complained of left 
shoulder pain when lifting objects over 90 degrees, 
especially anything over ten pounds.  On examination, there 
were no abnormalities on inspection and palpation, there was 
no muscle atrophy, and strength and range of motion were 
normal, with no pain.  X-ray studies of the right and left 
shoulders were normal.  The examiner indicated that there was 
no shoulder pathology with which to render a diagnosis.

There are no subsequent medical records reflecting complaints 
or treatment of a shoulder disability.  The Board finds that 
although the veteran was treated for complaints of bilateral 
shoulder pain during service, this condition was acute and 
transitory, not chronic, as a shoulder disability was not 
found on separation examination in June 2003, and as a 
shoulder disability was not found on VA examination in June 
2003.  There is no post-service medical evidence of a current 
disability of either shoulder which is linked to military 
service, as required for service connection.  Hickson, supra.  
In the absence of medical evidence of a diagnosed bilateral 
shoulder disability, there may be no service connection.  
Degmetich, supra.

Although the veteran has asserted that he incurred chronic 
right and left shoulder disabilities during his period of 
active service, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral shoulder 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.  

Tinea Pedis

The veteran claims service connection for tinea pedis 
(athlete's foot) which he asserts was incurred during 
military service.  

Service medical records reflect treatment for tinea pedis in 
June 1997, at which time the veteran reported that he had 
intermittent athlete's foot for the past three years.  The 
diagnostic assessment was athlete's foot.  An August 1998 
report of medical history reflects that the veteran gave a 
history of athlete's foot; the examiner found no current 
disability.  In August 2000, the veteran was treated for 
tinea pedis and tinea cruris.

In a June 2003 report of medical history, the veteran 
reported a history of tinea pedis, which flared up every 
month.  The reviewing examiner noted that the veteran had a 
history of athlete's foot and ingrown toenails, and was 
currently asymptomatic.  On separation medical examination in 
June 2003, the veteran's skin and feet were listed as normal.  
A treatment note dated on July 31, 2003 reflects that the 
veteran complained of ingrown toenails.  A foot examination 
was normal, and the examiner found no rash or lesions.  The 
service medical records are negative for a diagnosis of 
chronic tinea pedis.

At a general medical examination performed for VA by QTC in 
June 2003, the veteran complained of intermittent tinea pedis 
and ingrown toenails.  On examination, there was no evidence 
of scarring or fissuring from previous tinea pedis, and there 
were no active lesions currently.  The pertinent diagnosis 
was tinea pedis, presently quiescent.

By a statement dated in September 2003, the veteran contended 
that he had chronic tinea pedis which recurred every few 
months.

There are no subsequent medical records reflecting complaints 
or treatment of tinea pedis, although the veteran stated in 
January 2004 that this condition had recurred.  
The Board finds that although the veteran was treated 
episodically for tinea pedis during service, this condition 
was acute and transitory, not chronic, as tinea pedis was not 
found on separation examination in June 2003, and as it was 
not found on VA examination in June 2003, nor were residuals 
of a chronic condition such as scarring or fissuring noted.  
There is no post-service medical evidence of current tinea 
pedis which is linked to military service, as required for 
service connection.  Hickson, supra.  In the absence of 
medical evidence of diagnosed chronic tinea pedis, there may 
be no service connection.  Degmetich, supra.

Although the veteran has asserted that he incurred chronic 
tinea pedis during his period of active service, as a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for tinea pedis.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.

Entitlement to a Higher Initial Rating for a Left Knee 
Disability

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).  When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2005).

Service medical records reflect that the veteran was 
diagnosed with a left anterior cruciate ligament (ACL) tear 
in May 2002, underwent a left ACL repair in June 2002, and 
subsequently received physical therapy.  In September 2002, 
the veteran complained of left knee pain; an examination of 
the left knee was normal.

At a general medical examination performed for VA by QTC in 
June 2003, the veteran reported that he had a prior ACL tear 
in the left knee, which was repaired in 2002.  He currently 
complained of left knee pain with impact activities.  He said 
his knee tended to be stiff and tight, especially during 
periods of inactivity.  He was able to run but developed pain 
while running.  He denied any locking.  On examination of the 
left knee, there was normal range of motion, from 0 to 140 
degrees.  Drawer test and McMurray's test were negative.  The 
examiner indicated that range of motion of the left knee was 
not additionally limited by pain, weakness, fatigue, lack of 
endurance or incoordination.  An X-ray study of the left knee 
suggested a prior ACL repair, with no acute abnormality.  The 
examiner diagnosed left knee, status post ACL tear and repair 
without current residual evident.

In an August 2003 rating decision, the RO granted service 
connection for status post left knee ACL tear, and assigned a 
noncompensable rating under Diagnostic Code 5262, rating by 
analogy.  The veteran appealed for a higher rating.  (The 
Board notes that the veteran is also service-connected for a 
scar of the left knee, but this issue is not currently on 
appeal and will not be addressed by the Board.)

By a statement dated in September 2003, the veteran said he 
was unable to stand, sit or walk for long periods of time, 
which could cost him job opportunities.  He said that Tylenol 
and other pain medications helped with the discomfort.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula with malunion is rated 10 percent when there is slight 
knee or ankle disability, 20 percent when there is moderate 
knee or ankle disability, and 30 percent when there is marked 
knee or ankle disability.  38 C.F.R. § 4.71a, Code 5262 
(2005).  As noted above, the RO has rated the veteran's 
service-connected status post left ACL tear, which is an 
unlisted condition, under Diagnostic Code 5262 by analogy, as 
the veteran does not have impairment of the tibia and fibula 
with malunion.  The medical evidence shows that the veteran 
complains of left knee pain, but no objective current 
residuals were shown on VA examination, and thus the Board 
finds that the medical evidence does not demonstrate 
impairment which is analogous to impairment of the tibia and 
fibula, with malunion, with slight knee disability.  Hence a 
higher 10 percent rating is not warranted under Diagnostic 
Code 5262.

A higher rating is also not warranted under Diagnostic Codes 
5258 or 5259, as the evidence does not show that the veteran 
has symptomatic removal of a semilunar cartilage, or a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  The evidence 
reflects that the veteran's ACL tear was surgically repaired, 
and current residuals were not shown on VA examination.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  Limitation of flexion of a leg to 60 degrees 
warrants a 0 percent rating.  A 10 percent rating requires 
that flexion be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  Limitation of extension of a 
leg to 5 degrees warrants a 0 percent rating.  A 10 percent 
rating requires that extension be limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

The June 2003 VA examination shows no limitation of motion of 
the left knee, and thus a compensable rating is not warranted 
under Diagnostic Codes 5260 and 5261.  Even when the effects 
of pain are considered, more than a 0 percent rating (the 
current evaluation) would not be warranted under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The VA examination indicates no recurrent subluxation or 
lateral instability of the left knee as would warrant a 
compensable rating under 38 C.F.R. § 4.71a, Code 5257.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in August 2003.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's left knee disability warranted a rating greater 
than 0 percent.

The weight of the evidence demonstrates that the veteran's 
status post left knee ACL tear is no more than 0 percent 
disabling under any applicable rating criteria.  As the 
preponderance of the evidence is against the claim for a 
higher rating for this disability, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

ORDER

Service connection for a right knee disability is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for tinea pedis is denied.

A higher rating for status post left knee ACL tear is denied.


REMAND

With respect to the veteran's claim for a higher rating for 
service-connected hypertension, although further delay is 
regrettable, the Board finds that additional development is 
necessary prior to appellate review.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

In statements dated in January 2004 and December 2004, the 
veteran contended that his service-connected hypertension has 
worsened since his last VA examination in June 2003.  Under 
these circumstances, the Board finds that another VA 
examination is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hypertension since 
separation from service.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.

2.  The RO should schedule the veteran 
for a VA examination to evaluate the 
current level of severity of service-
connected hypertension.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
necessary testing should be performed.  
The examiner should note whether the 
veteran is currently taking medication 
for hypertension, and opine as to whether 
continuous medication is required for 
control of his hypertension.

3.  The RO should then re-adjudicate the 
claim for a higher rating for 
hypertension.  If the claim is denied, 
the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


